DETAILED ACTION
This office action is in response to the application filed on 7/8/21. Claims 1-27 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/21 and 2/23/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
Figure(s) 4, 9 and 10 are objected to as depicting a block diagram without "readily identifiable" descriptors of each block, as required by 37 CFR 1.84(n). Rule 84(n) requires "labeled representations" of graphical symbols, such as blocks; and any that are "not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable." In the case of Figure(s) 4. 9 and 10, the blocks are not readily identifiable per se and therefore require the insertion of text that identifies the function of those blocks. That is, each vacant block should be provided with a corresponding label identifying its function or purpose.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an
application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 4, 13 and 22 is/are objected to because of the following informalities: 
a.   All syntax needs to be defined.  
b.  It is unclear if the condition “if” applies to what syntax
c. It is unclear what the descriptor column relates to the syntax
Appropriate correction is required. For the sake of prosecution, examiner will treat the syntax as general flag data relating to intra and inter for DCT.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (US 2018/0332289).

Regarding claim 1, Huang discloses a method of coding video picture blocks of a picture by a coding device (e.g. see ¶ [0020]), comprising: obtaining a residual signal resulting from inter-picture prediction or intra-picture prediction (e.g. see ¶ [0012]); inferring use of a Discrete Cosine Transform type 2 (DCT2) transform core for a block of a sequence of the residual signal (see 130 in fig. 1; e.g. see ¶ [0035]); and transforming the block using the DCT2 transform core (see 140 in fig. 1).

Regarding claim 10, the claim(s) recite a decoder (e.g. see ¶ [0020]) comprising a memory and processors on communication with the memory (e.g. see ¶ [0092]) with analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 19, the claim(s) recite analogous limitations to claims 1 and 10, and is/are therefore rejected on the same premise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.3.	Claims 2-9, 11-18 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Choi et al. (US 2022/0109877).

Regarding claims 2, 11 and 20, although Huang discloses wherein the use of transform is inferred from a sequence level transform enabled flag in a Sequence Parameter Set (SPS) (e.g. see ¶ [0038]), it is noted that Huang does not clearly indicate that the transform is a DCT2.
However, Choi discloses a multiple transform selection in coding wherein the transform is a DCT2 (e.g. see ¶ [0086], [0324]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Choi teachings of multiple transform selection syntax into Huang multiple transform for the benefit of providing syntax element indicating whether or not to use the multiple transform selection for compatibility with industries video standard.

Regarding claims 3, 12 and 21, the references further disclose wherein the sequence level DCT2 enabled flag is denoted as sps_dct2_enabled_flag (see Choi “tu_mts_flag” of 1725 in fig. 17B performing the same function).

Regarding claims 4, 13 and 22, the references further disclose wherein the sequence level DCT2 enabled flag is comprised in a SPS level syntax as follows: 

    PNG
    media_image1.png
    192
    292
    media_image1.png
    Greyscale

wherein sps_dct2_enabledflag represents the sequence level DCT2 enabled flag (see Choi “MODE_INTRA”, “MODE_INTER” and “tu_mts_flag” of 1725 in fig. 17B).

Regarding claims 5, 14 and 23, the references further disclose wherein the sequence level DCT2 enabled flag being equal to 1 specifies that DCT2 transform core is used for transformation (e.g. see Choi ¶ [0324], wherein an “Off” is analogous to “1”),

Regarding claims 6, 15 and 24, the references further disclose wherein the sequence level DCT2 enabled flag being equal to 0 specifies that other transform cores than DCT2 are used for the transformation (e.g. see Choi ¶ [0324], wherein an “On” is analogous to “0”).

Regarding claims 7, 16 and 25, the references further disclose wherein the other transform cores comprise a Discrete Sine Transform type 7, DST7, a Discrete Cosine Transform type 8, or DCT8 (see Choi Table 1).

Regarding claims 8, 17 and 26, the references further disclose wherein the sequence level DCT2 enabled flag being equal to 0 specifies that using at least one of DST7 or DCT8 for transformation is inferred (see Choi Table 1).

Regarding claims 9, 18 and 27, the references further disclose comprising: when the sequence level DCT2 enabled flag is equal to 0, determining whether Multiple Transform Selection for Sequence Parameter Set is enabled via a flag (see “mts_idx” of 1725 in fig. 17B; e.g. see Table 1).

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Koo (US 2020/0177921), discloses adaptive multiple transform.
2.	Egilmez et al. (US 2019/0373261), discloses coding adaptive multiple transform.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485